Case 5:19-bk-00927-RNO   Doc 32 Filed 07/18/19 Entered 07/18/19 08:22:05   Desc
                         Main Document    Page 1 of 6
Case 5:19-bk-00927-RNO   Doc 32 Filed 07/18/19 Entered 07/18/19 08:22:05   Desc
                         Main Document    Page 2 of 6
Case 5:19-bk-00927-RNO   Doc 32 Filed 07/18/19 Entered 07/18/19 08:22:05   Desc
                         Main Document    Page 3 of 6
Case 5:19-bk-00927-RNO   Doc 32 Filed 07/18/19 Entered 07/18/19 08:22:05   Desc
                         Main Document    Page 4 of 6
Case 5:19-bk-00927-RNO   Doc 32 Filed 07/18/19 Entered 07/18/19 08:22:05   Desc
                         Main Document    Page 5 of 6
Case 5:19-bk-00927-RNO   Doc 32 Filed 07/18/19 Entered 07/18/19 08:22:05   Desc
                         Main Document    Page 6 of 6
